Citation Nr: 1627810	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-19 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for chronic renal insufficiency with hypertension.

2.  Entitlement to an evaluation in excess of 30 percent for mitral valve replacement with supraventricular arrhythmia.

3.  Entitlement to a compensable evaluation for gouty arthritis.

4.  Entitlement to service connection for sleep apnea.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a disorder manifested by elevated thyroid levels.

6.  Entitlement to restoration of a 30 percent evaluation for anemia. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to February 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) dated in June 2012 (increased rating for gout and service connection for sleep apnea and petition to reopen claim for elevated thyroid levels), August 2013 (increased rating renal insufficiency and mitral valve replacement) and April 2014 (rating reduction for anemia).

The Veteran's file has been scanned, and converted from a paper file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of increased ratings for chronic renal insufficiency with hypertension, mitral valve replacement with supraventricular arrhythmia and gouty arthritis, as well as service connection for sleep apnea and elevated thyroid levels, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A February 2006 rating decision denied service connection for elevated thyroid levels.

2.  Additional evidence received since the February 2006 rating action on the issue of service connection for elevated thyroid levels is relevant and probative.

3.  The RO entered a rating decision proposing a reduction of the Veteran's 30 percent rating for anemia in August 2013 and, following appropriate notification, took final action on the reduction in April 2014; the RO notified the Veteran and his representative of the action later that same month, and made the reduction effective from July 1, 2014. 

4.  At the time of the April 2014 rating decision, the evidence did not show improvement.  


CONCLUSIONS OF LAW

1.  The February 2006 rating decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for a disorder characterized by elevated thyroid levels.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The 30 percent evaluation for anemia is restored.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 4.1, 4.117, Diagnostic Code 7700 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Elevated Thyroid Levels

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  This claim of service connection has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (reopening of the claim and remanding to the AOJ), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

New and Material Evidence-Analysis

By way of procedural background, the Veteran was initially denied service connection for elevated thyroid levels in a February 2006 rating decision.  The Veteran was notified of the decision via a letter dated in March 2006, but he did not file a notice of disagreement with the rating decision.  Therefore, the February rating decision became final.  38 U.S.C.A. § 7105 38 C.F.R. § 20.1103.

The evidence of record at the time of the February 2006 rating decision included service treatment records, VA examination reports dated in February 2005, VA treatment records dated from September 2000 through August 2005, and post service treatment records from MacDill Air Force Base dated from July 1999 through May 2005.  The RO denied the claim based on a finding that there was no disorder associated with the Veteran's current isolated findings of elevated thyroid levels.  

In support of the current application to reopen service connection for a disorder characterized by elevated thyroid levels, the new evidence associated with the record since the March 2006 rating decision includes, in pertinent part, 2013 and 2014 VA treatment notes listing current disorders of the Veteran including parathyroid adenoma/hyperparathyroidism.  A July 2014 renal follow-up reflects a finding of "MBD of CKD, secondary hyperparathyroidism."  The Board notes this may indicate mineral bone disease of chronic kidney disease.  

The Board finds that the aforementioned 2013 and 2014 VA treatment notes reports relate to an unestablished fact necessary to substantiate the claim for service connection for a disorder characterized by elevated thyroid levels.  In other words, they provide evidence in support of a finding that Veteran has a current thyroid disorder that may be due to service or service-connected disability.  Accordingly, the evidence is new and material, and the claim is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993). 

II.  Propriety of Rating Reduction of Anemia Rating

Duties to Notify and Assist

As the instant case involves a rating reduction rather than a rating increase, VA must comply with the provisions found in 38 C.F.R. § 3.105(e)-(i) rather than the notice and duty provisions in the VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, (1995); Brown v. Brown, 5 Vet. App. 513 (1993).  These provisions have been met.  

Law and Regulations

A rating reduction must be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

38 C.F.R. § 3.344(c), applicable to ratings such as this, in effect for less than 5 years, requires improvement before an evaluation is reduced.  Implicit in the regulations is that any improvement must be of such a nature as to warrant a change in the evaluation.  38 C.F.R. § 3.105(e) contains procedures that the RO must follow when reducing a rating, including issuance of a proposed reduction in rating and an opportunity for presentation of additional evidence.

Specifically, 38 C.F.R. § 3.105(e) (2015), provides, in pertinent part that: 

[w]here the reduction in evaluation of a service-connected disability... is considered warranted and the lower evaluation would result in a reduction... of compensation payments currently being made, a rating proposing the reduction... will be prepared setting forth all material facts and reasons. The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level. Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced... effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. Id.  

Paragraph (i) further provides that VA will inform the beneficiary in the advance written notice of the proposed action that he has the right to a predetermination hearing, provided that the request for such hearing is received by VA within 30 days from the date of the notice.  Id.  § 3.105(i).  If no predetermination hearing is requested, final action will be based solely on the evidence of record.  Id. 

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability evaluation from 30 percent to 10 percent for anemia was properly executed by the RO.  In an August 2013 rating decision and an accompanying letter, the RO notified the Veteran of the proposed rating reduction, and the RO instructed the Veteran to submit any additional evidence within 60 days to show that his rating should not be reduced.  The RO further notified the Veteran that he could request a personal hearing.  The Veteran did not submit any additional evidence in support of his claim.

The RO took final action to reduce the disability evaluation in an April 2014 rating decision, in which the disability evaluation was reduced from 30 percent to 10 percent disabling, effective July 1, 2014.  The Veteran was notified of such action by letter dated in April 2014.  This action was more than 60 days from the time of notice of the proposed action.  Thus, the RO properly executed the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability evaluation from 30 percent to 10 percent disabling for the Veteran's service-connected anemia.  The Veteran does not contend otherwise.

Anemia is rated under the criteria found at 38 C.F.R. § 4.117, DC 7700 for hypochromic-mycrocytic and megaloblastic anemia.  Under DC 7700, a 0 percent rating is warranted for anemia when the hemoglobin level is 10 gm/100 ml or less and the condition is asymptomatic.  A 10 percent rating is warranted for a hemoglobin level of 10 gm/100 ml or less with findings such as weakness, easy fatigability, or headaches.  A 30 percent rating is warranted for a hemoglobin level of 8 gm/100 ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent rating is warranted for a hemoglobin level of 7 gm/100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months).  A 100 percent rating is warranted for a hemoglobin level of 5 gm/100 ml or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling.  A Note to DC 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately.  38 C.F.R. § 4.117.

Under applicable law, previous determinations which are final and binding, including decisions involving degree of disability, are to be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a) (2015).  Where evidence establishes such error, the prior decision will be reversed or amended.  Id.  

Facts and Discussion

By way of background, the RO, in February 2006, awarded the Veteran service connection and a noncompensable rating for anemia of chronic disease effective from February 2005.  The RO noted in its determination that it relied on the Veteran's post service treatment records showing anemia with no hemoglobin (Hgb) less than 10 gm/100 ml and no symptoms.  Code 7700.

In a June 2012 rating decision, the RO increased the Veteran's disability rating for anemia to 30 percent under Diagnostic Code 7700, effective April 13, 2012 (the date of a claim for increase).  This was primarily due to a VA examiner's findings at a VA examination in May 2012 of easy fatigability, lightheadedness and shortness of breath.  Although not discussed in the rating decision, the laboratory reports in the examination reflect hemoglobin of 9.2 gm/100ml.  The rating decision noted that since there was a likelihood of improvement, this rating was not considered permanent and was subject to future review examination.  

As noted, the RO proposed reducing the Veteran's disability rating for residuals of anemia to 10 percent in an August 2013 rating action, and did reduce the rating in an April 2014 rating action, effective July 1, 2014.  The RO relied on results of an August 2013 VA examination and contemporaneous VA treatment records to reduce the Veteran's rating.  In this regard, the August 2013 VA examiner found easy fatigability inasmuch as the Veteran could not walk more than a mile without getting tired.  Hemoglobin was 11.8 gm/100 ml.  Treatment records included a January 2014 noted of hemoglobin of 12.5.  

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The evidence must reflect an actual change in the disability and that the examination reports reflecting such change are based upon thorough examinations.  Brown v. Brown, 5 Vet.App. 413 (1993).

Here, the 30 percent evaluation was based upon a finding of easy fatigability, lightheadedness and shortness of breath.  The AOJ made no reference the hemoglobin level, which was 9.2 gm/100ml.

Thereafter, the AOJ reduced the evaluation.  However, the examination that served as the basis of the reduction did not address the presence or absence of lightheadedness or shortness of breath.  Although there was improvement in the hemoglobin level, the initial hemoglobin level never supported the 30 percent evaluation in the first place.  

In essence, the examination that served as the basis for the reduction was less full and complete than the examination that served as the basis of the 30 percent evaluation.  Improvement is not shown and the 30 percent evaluation is restored.


ORDER

The application to reopen a claim for service connection for a disorder manifested by elevated thyroid levels is granted.

Restoration of a disability rating of 30 percent for anemia, effective July 1, 2014, is granted.


REMAND

As to the remaining claims, additional action is required prior to Board review in order to fulfill VA's duty to assist set forth at 38 C.F.R. § 3.159.  

The Veteran asserts that the symptoms of his service-connected chronic renal insufficiency with hypertension, mitral valve replacement with supraventricular arrhythmia and gouty arthritis are more severe than presently evaluated.  In his May 2014 VA Form 9, the Veteran reported that his symptoms worsened since his last examinations.  He reported increasing loss of kidney function, weakness, increased lethargy, worsening irregular heartbeat, medication side effects, increased episodes of atrial fibrillation, and increased joint pain and deterioration.  

The Board observes that the Veteran was last afforded heart and renal VA examination in August 2013 and examination related to gouty arthritis in May 2012.  As such, the Board finds that the Veteran should be afforded new VA examinations in order to accurately evaluate the current severity of these service-connected disabilities on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

He also asserted in his May 2014 VA form 9 that service connection is warranted for sleep apnea and a condition manifested by elevated thyroid levels, in part as these are related to service-connected conditions.  As to sleep apnea, he asserted that the condition began at the time of his heart problem secondary to bacterial endocarditis in service.  He reported that he did not complain as much about his sleep apnea symptoms at that time though because his heart problems were more pressing and essentially were more severe.  His wife has also asserted that she observed his sleep problems began when his heart problems started.  As to his elevated thyroid levels, the Veteran asserted that he has some type of thyroid condition that is "directly connected" to his service-connected conditions, to include kidney disease.  The Board notes that VA treatment records reflect a finding of hyperparathyroidism which seems to possibly be secondary to service-connected disability.  

VA regulations provide that VA will assist a veteran by providing a medical examination or obtaining a medical opinion based upon review of the evidence of record if VA determines that it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  

In service connection claims, VA examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the Veteran has met the threshold requirements to warrant VA examinations for the claims of sleep apnea and a disability manifested by elevated thyroid levels.  Accordingly, examination should be scheduled by the AOJ.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to ascertain the current severity and manifestations of his service-connected chronic renal insufficiency with hypertension, mitral valve replacement with supraventricular arrhythmia, and gouty arthritis.

The VBMS/Virtual VA file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination reports.

2.  The Veteran should be afforded VA examination to determine the nature and etiology of any thyroid/endocrine disorder present during the pendency of the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claim to include VBMS/Virtual VA.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current thyroid disorder is related to any event or injury during service or to a service-connected disability.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion. 

A complete rationale should accompany each opinion provided.

4.  The Veteran should be afforded VA examination to determine the nature and etiology of any sleep apnea present during the pendency of the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claim to include VBMS/Virtual VA.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current sleep apnea is related to any event or injury during service or to a service-connected disability.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion. 

A complete rationale should accompany each opinion provided.

5.  After completing any additional notification or development deemed necessary, the Veteran's claims on appeal should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


